People v Nealy (2022 NY Slip Op 03531)





People v Nealy


2022 NY Slip Op 03531


Decided on June 1, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
JOSEPH A. ZAYAS, JJ.


1995-02496
 (Ind. No. 86801)

[*1]The People of the State of New York, respondent,
vWilliam Nealy, appellant.


William Nealy, Dannemora, NY, appellant pro se.
Anne T. Donnelly, District Attorney, Mineola, NY (Jason R. Richards and Andrea M. DiGregorio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 26, 1998 (People v Nealy, 254 AD2d 505), determining an appeal from a judgment of the County Court, Nassau County, rendered March 2, 1995.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DUFFY, J.P., IANNACCI, RIVERA and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court